IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1022
                               Filed September 1, 2021


CHAD ROYE BREWBAKER,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Amy Moore, Judge.



      Chad Brewbaker appeals from the dismissal of his third application for

postconviction relief. AFFIRMED.



      Gary Dickey of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee State.




      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


PER CURIAM.

       Chad Brewbaker appeals from the dismissal of his third application for

postconviction relief (PCR). A letter Brewbaker sent to the court in October 2010

should not be construed as a PCR application. Furthermore, even if Brewbaker

intended for the letter to be considered a PCR application, there is no reason the

court’s failure to treat the letter as such could not have been raised within three

years after procedendo was issued in his criminal case. Additionally, Brewbaker’s

current PCR application does not come within the relation-back doctrine found in

Allison v. State, 914 N.W.2d 866, 891 (Iowa 2018). We affirm the district court’s

denial of his third PCR application.

       I.     Background Facts and Procedural History

       On October 27, 2009, following a jury trial in district associate court,

Brewbaker was found guilty of harassment in the third degree, in violation of Iowa

Code section 708.7(4) (2009), a simple misdemeanor.             On November 4,

Brewbaker filed a pro se motion for new trial. The court did not take action on the

motion because Brewbaker was represented by counsel.              Brewbaker was

sentenced to thirty days in jail, the sentence was suspended, and he was placed

on probation. A no-contact order was entered prohibiting Brewbaker from having

contact with the victim of the offense.

       On December 3, Brewbaker appealed his conviction to the district court.

The district court entered a ruling on July 16, 2010, affirming Brewbaker’s
                                         3


conviction for third-degree harassment. On August 12, 2010, Brewbaker appealed

the ruling of the district court.1

       While his appeal to the Iowa Supreme Court was pending, on October 1,

2010, Brewbaker wrote a letter to the district court requesting the court vacate his

judgment. This letter noted Brewbaker’s pending application for discretionary

review before the Iowa Supreme Court.

       On October 12, he sent another letter, stating, “I would like to amend my

previous letter regarding [the third-degree harassment charge] as it was taken to

be a formal request for postconviction relief on ICIS.”2 Brewbaker asked the district

court to reconsider the no-contact order. The court noted the pending application

for discretionary review and stated the only issue it could consider was the request

to lift the no-contact order. On November 9, the court denied the request to lift the

no-contact order.

       On November 10, Brewbaker sent a letter to the district court asking for a

hearing on the issue of whether the no-contact order should be extended. He sent

another pro se letter on November 12, asking to have an attorney appointed “to

handle this matter.” On November 15, the court stated it would not take action on

Brewbaker’s correspondence.3




1 The Iowa Supreme Court determined Brewbaker could not appeal his simple
misdemeanor conviction and treated the notice of appeal as a request for
discretionary review. See Iowa R. App. P. 6.108.
2 ICIS refers to the Iowa Court Information System, which is a reference to the

court’s Electronic Data Management System (EDMS).
3 Despite the court’s statement that it would not consider Brewbaker’s pro se letters

and filings, Brewbaker continued to send correspondence to the court over the
course of several years.
                                         4


         The Iowa Supreme Court denied Brewbaker’s application for discretionary

review of his conviction for third-degree harassment.      Procedendo issued on

January 10, 2011.

         On August 29, 2016, Brewbaker filed his first PCR application.4 The State

filed a motion to dismiss on the ground the application was untimely under section

822.3.     After a hearing, the district court dismissed the PCR application.

Brewbaker filed a motion with the Iowa Supreme Court and the court ruled, “[t]o

the extent the motion was intended as a petition for writ of certiorari or as an

application for interlocutory appeal, those requests are also denied.” Procedendo

issued on October 26, 2017.

         Brewbaker filed a second PCR application on August 5, 2018. The State

filed a motion to dismiss the application as untimely. The district court found the

application “should be denied because it claims too much, too late, and too often.”

The application was dismissed because it was barred by the three-year statute of

limitations in section 822.3. Brewbaker appealed the district court’s decision. The

Iowa Court of Appeals affirmed the denial of the second PCR application.

Brewbaker v. State, No. 18-1641, 2020 WL 5944205, at *2 (Iowa Ct. App. Oct. 7,

2020). Procedendo issued on December 7, 2020.




4 Brewbaker also challenged his suspension by the Board of Regents from
participation in a graduate program at a state university for one year based on his
harassment of another student, which was based on the same facts as his
conviction for third-degree harassment. Brewbaker filed a petition for judicial
review, and the district court affirmed the Board of Regents. He appealed the
district court’s decision. The Iowa Court of Appeals affirmed the district court.
Brewbaker v. State Bd. of Regents, 843 N.W.2d 466, 475 (Iowa Ct. App. 2013).
                                         5


      While the appeal in Brewbaker’s second PCR application was still pending,

he filed his third, and current, PCR application on February 18, 2020. The State

filed a motion to dismiss the application on the ground it was untimely. Brewbaker

resisted the State’s motion. The district court found many of Brewbaker’s claims

were adjudicated in his previous PCR actions. The court also ruled:

              Further, to the extent that any of his claims have not been
      previously asserted and adjudicated, Applicant cannot demonstrate
      an exception to the statute of limitations. In order to avoid the time
      bar in Iowa Code § 822.3, Applicant must assert “a ground of fact or
      law that could not have been raised within the applicable time
      period.” As to his claims of ineffective assistance of trial counsel,
      there are simply no grounds that have been raised that could not
      have been timely raised within the three-year time period.

Brewbaker appeals the district court’s denial of his third PCR application.

      II.    Standard of Review

      “We generally review the denial of an application for [PCR] for correction of

errors at law.” Sauser v. State, 928 N.W.2d 816, 818 (Iowa 2019). “However, our

review is de novo when the basis for [PCR] implicates a constitutional violation.”

Linn v. State, 929 N.W.2d 717, 729 (Iowa 2019).

      III.   Analysis

      Brewbaker acknowledges that his PCR application was filed beyond the

three-year statute of limitations in section 822.3. He claims, however, that his

application comes within the exception for “a ground of fact or law that could not

have been raised within the applicable time period.” Iowa Code § 822.3.

      A.     Brewbaker claims his letter to the court on October 1, 2010, should

have been treated as a PCR application. The letter stated, “The case is currently

under application for discretionary review with the Iowa Supreme Court.” He made
                                           6


a complaint about defense counsel and asked to have his conviction vacated.

Brewbaker points out that on November 12 he asked to have counsel appointed

“to handle this matter.” He contends that the court’s failure to treat his October

2010 letter as a PCR application is a relevant ground of fact or law that could not

have been raised within the applicable time period.

       We can determine that Brewbaker’s October 1, 2010 letter should not be

construed as a PCR application because on October 12, he states, “I would like to

amend my previous letter regarding [the third-degree harassment charge] as it was

taken to be a formal request for postconviction relief on ICIS.” Thus, Brewbaker

specifically stated that he did not want the October 1 letter to be considered a PCR

application.5 Also, his request on November 12 for “an attorney to handle this

matter,” refers to the requested extension of the no-contact order, as that was the

only issue before the court at the time.

       Furthermore, even if Brewbaker intended for the October 1 letter to be

considered a PCR application, there is no reason the court’s failure to treat the

letter as such could not have been raised within three years after procedendo

issued on January 10, 2011. On November 15, 2010, the court entered an order

stating that it would not take action on the correspondence received from

Brewbaker. Thus, Brewbaker was made aware at that time the October 1 letter

was not considered to be a PCR application and there were no pending PCR

proceedings.




5 Brewbaker’s letter was filed in the criminal proceeding rather than as a separate
civil action.
                                           7

       B.     Brewbaker asserts that under Allison v. State, his present PCR

application should relate back to his claimed original, timely-filed PCR application.

914 N.W.2d at 891. The Iowa Supreme Court stated:

               [W]e think the best approach is to hold that where a PCR
       petition alleging ineffective assistance of trial counsel has been
       timely filed per section 822.3 and there is a successive PCR petition
       alleging postconviction counsel was ineffective in presenting the
       ineffective-assistance-of-trial-counsel claim, the timing of the filing of
       the second PCR petition relates back to the timing of the filing of the
       original PCR petition for purposes of Iowa Code section 822.3 if the
       successive PCR petition is filed promptly after the conclusion of the
       first PCR action.

Id.

       Brewbaker, however, does not have an original, timely-filed PCR

application. As we noted, the October 1, 2010, letter should not be construed as

a PCR application.6 Also, this case does not involve Brewbaker’s second PCR

application, but it is his third PCR case. See id. (“[T]he filing of the second PCR

petition relates back . . . .”); Long v. State, No. 19-0726, 2020 WL 2061934, at *4

(Iowa Ct. App. Apr. 29, 2020) (“Long’s third PCR application does not fit into

Allison’s narrow exception.”).

       Moreover, Allison does not save Brewbaker’s untimely application.7 See

Lang v. State, No. 20-0510, 2021 WL 1400074, at *1 (Iowa Ct. App. Apr. 14, 2021)


6 Brewbaker’s first PCR application, which was filed on August 29, 2016, was not
timely, as it was filed more than three years after procedendo issued on
January 10, 2011, following the Iowa Supreme Court’s denial of his request for
discretionary review. See Iowa Code § 822.3.
7 In addition, a successful PCR petition must be filed “promptly” following “the

conclusion of the first PCR action.” Allison, 914 N.W.2d at 891; Goode v. State,
920 N.W.2d 520, 526 (Iowa 2018) (“Based on Allison, the statutory limitation period
is not an impediment to pursuing a second PCR application relating to the claim in
this case if promptly filed following the appeal.”); see also Johnson v. State, No.
19-1949, 2021 WL 210700, at *2 (Iowa Ct. App. Jan. 21, 2021) (collecting cases
                                           8


(citing Iowa Code section 822.3 (Supp. 2019), which was amended effective July

1, 2019, to state, “[a]n allegation of ineffective assistance of counsel in a prior case

under this chapter shall not toll or extend the limitation periods in this section nor

shall such claim relate back to a prior filing to avoid the application of the limitation

periods”); Johnson, 2021 WL 210700, at *3 (stating “[t]his amendment appears to

abrogate Allison.”).

       IV.    Conclusion

       We affirm the dismissal of Brewbaker's third PCR application as untimely.

       AFFIRMED.




discussing the word “promptly” in relation to the relation-back doctrine). The
present PCR application, filed on February 18, 2020, could not be considered
“promptly” filed after the first PCR proceedings were completed on October 26,
2017, when procedendo issued in that case.